Citation Nr: 1508082	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-21 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress syndrome (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 1997.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

With respect to the Veteran's psychiatric claim, the issue, as characterized on the title page of this decision, has been framed to include the larger issue of whether new and material evidence has been presented to reopen the service connection claim for an acquired psychiatric disorder, to include PTSD. 

When originally denied in a final Board decision of October 2006, the Veteran's claim for a psychiatric disorder was characterized solely as entitlement to service connection for PTSD.  Recent case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the current claim on appeal.

In doing so, the Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the Court clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In this case, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases and diagnoses as were considered in the prior final rating decision -- that the Veteran experiences a chronic psychiatric disorder as a result of his active service.  As such, the threshold question of whether new and material evidence had been submitted must be addressed.

This case was most recently before the Board in February 2014 when the claims were remanded to afford the Veteran a BVA hearing.  The Veteran testified before the undersigned in December 2014.  A copy of the transcript is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to ensure a total review of the evidence. 

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a BVA decision dated in October 2006, the Board denied service connection for PTSD based on the finding that the evidence did not demonstrate the Veteran had a current diagnosis; the Veteran did not appeal the October 2006 decision. 

2.  The evidence received since the October 2006 Board decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disability.   



CONCLUSIONS OF LAW

1.  The October 2006 Board decision, which denied the Veteran's claim for PTSD is final.  38 U.S.C.A. § 7104 (West 2014), 38 C.F.R. §§ 3.160(d), 20.1100 (2014). 

2.  New and material evidence has been received since the October 2006 Board decision and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An October 2006 Board decision denied a claim for service connection for PTSD. At the time of the October 2006 Board decision, the unestablished fact was a diagnosis of PTSD.  The Board notes that at the time of the October 2006 Board decision the record contained treatment records reflecting diagnoses of a bipolar disorder and a schizoaffective disorder.  The Veteran did not appeal this decision.  Therefore, this prior decision became final.  

The evidence received since the October 2006 Board decision includes treatment records reflecting a diagnosis of depression, not previously of record.  This evidence is new because it was not previously submitted to the VA.  The Board additionally finds this evidence is material.  The previous claim for service connection was essentially denied because the evidence did not demonstrate that the Veteran had an acquired psychiatric disability, specifically a diagnosis of PTSD.  The newly submitted evidence supports the presence of an acquired psychiatric disability not previously of record, and therefore relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received the claim for an acquired psychiatric disability, to include PTSD, is reopened. 


ORDER

The claim for service connection for an acquired psychiatric disability is reopened, and the appeal is allowed to that extent only.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran testified at his December 2014 Board hearing that there were outstanding private treatment records at the West Oaks Hospital and the Cypress Creek Hospital.  He indicated that he was unable to obtain the records and asked that the Board assist him in obtaining the records.  Any outstanding records from these private facilities should be obtained.  

In this regard, it is suggest that the Veteran make an additional attempt to obtain these records in order to expedite his case, which has been delayed several times.  

Additionally, the Board notes that personnel records confirm that the Veteran was commended for risking personal injury to reenter a collapsed building to retrieve thousands of dollars worth of government property during the eruption of Mount Pinatubo in the Philippines.  The Veteran attributes this incident as the cause of his acquired psychiatric disability.  Although a VA examination was completed in July 2005, the Veteran has since been diagnosed with additional psychiatric disabilities not considered at this examination.  In light of this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability found.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate releases from the Veteran, obtain all outstanding records from the West Oaks Hospital and the Cypress Creek Hospital (contact these facilities to ensure the appropriate release forms are obtained).  Any negative search result should be noted in the record. 

2.  Following the development outlined in the first paragraph of this remand, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disability, and its relationship, if any, to his military service.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The VA examiner is asked to address the following questions:
	
a)  The VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

b)  If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder, to include any diagnosed during the period on appeal, either began during or was otherwise caused by the Veteran's military service.  

c)  If the VA examiner determines that a diagnosis of PTSD has not been demonstrated at any point in time since the Veteran filed his claim, the VA examiner must provide rationale for this determination.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


